November 1, 2011 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 RE: Old Mutual Funds II (the “Registrant”) 1933 Act File No. 002-99810 1940 Act File No. 881-04391 CIK No. 0000775180 N-1A filed on February 24, 2011 Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended (the “Act”), Old Mutual Funds II hereby requests withdrawal of Post-Effective Amendment No. 112 (“PEA 112”) to the registration statement on Form N-1A (Registration File No. 002-99810), together with all exhibits thereto, and the following delaying amendments related to PEA 112: PEA No. SEC Accession No. 0000775180-11-000016 0000775180-11-000033 0000775180-11-000043 0000775180-11-000083 0000775180-11-000091 0000775180-11-000104 PEA 112 was initially filed with the Securities and Exchange Commission (the “Commission”) on February 24, 2011 to register the shares of a new series, the Old Mutual 2100 Xenon Managed Futures Strategy Fund. The Registrant confirms that no securities have been or will be distributed, issued or sold pursuant to PEA 112, PEA 114, PEA 118, PEA 120, PEA 122, PEA 124 and PEA 125.The Registrant understands that, pursuant to Rule 477(b) of the Act, this application for withdrawal will be deemed granted at the time filed with the Commission unless, within 15 calendar days after the filing, the Commission notifies the Registrant that the application for withdrawal has not been granted. If you have any questions or if we may be of further assistance, please do not hesitate to call the undersigned at (720) 200-7727. Very truly yours, /s/ Kathryn L. Santoro Kathryn L. Santoro Secretary OLD MUTUAL FUNDS II
